Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	The amendments filed on January 24, 2022 have been entered. Claims 1-6 and 8-20 remain pending in the application.

3.	Regarding the Objections to the Drawings, the applicant’s amendments have overcome the objections set forth in the Non-Final Office Action mailed on 10/22/2021.

4.	Regarding the Objections to the Specification, the objection is withdrawn due to an error as noted in the Interview Summary and applicant’s remarks.

5.	Regarding the Double Patenting, the applicant’s amendments of cancelling claim 7 and amending claim 5 have overcome the rejection set forth in the Non-Final Office Action mailed on 10/22/2021.

6.	Regarding the Claim Interpretation-35 U.S.C. 112(f), the applicant’s amendments to the claims in question have overcome the invoking of 35 U.S.C. 112(f) set forth in the Non-Final Office Action mailed on 10/22/2021.

Claim Rejections-35 U.S.C. 112(a) and 112(b), the applicant’s amendments to the claims in question have overcome the rejections set forth in the Non-Final Office Action mailed on 10/22/2021.

8.	Regarding the Claim Rejections-35 U.S.C. 101, the applicant’s amendments to the claims in question have overcome the rejections set forth in the Non-Final Office Action mailed on 10/22/2021.

Status of the Claims
9.	This action is in response to Applicant’s amendments on January 24, 2022. Claims 1-6 and 8-20 are pending and examined below.

Claim Rejections - 35 USC § 102
11.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




12.	Claims 1-6 and 8-20 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Frazzoli et al., US 9645577 B1, herein referred to as Frazzoli.

13.	Regarding claim 1:
		Frazzoli, as shown, discloses the following limitations:
One or more processors (Fig. 10)
A memory communicably coupled to the one or more processors and storing instructions to (Fig. 10)
Generate a predicted path between an origin and a destination for a vehicle using an autonomous driving model (Col. 5 lines 40-43)
System employs process to generate and execute a trajectory
Obtain an actual path driven by an operator of the vehicle between the origin and the destination (Fig. 15 and Col. 22 lines 7-8)
System knows and records actual position of ego vehicle
Calculate a variance factor using the predicted path and the actual path (Col. 17 lines 27-33, Col. 15 lines 8-10, Col. 11 lines 41-43, Col.15 lines 24-33)
If actual trajectory deviates from predicted trajectory, emergency procedure is triggered
Once triggered, the graph is reinitialized, with the root of the graph being the latest world model
During the initialization process, the edges of the graph have a cost associated with them that is proportional to the extent of the rule violation which triggered the emergency procedure
Modify the autonomous driving model using the variance factor (Col.15 lines 24-33 and Col. 16 lines 9-13)
During the graph reinitialization, in response to an emergency procedure, the assessment process updates the cost values of the edges and vertices of the graph
The executive process then uses the updated graph costs and selects the minimum-cost path for driving
Using the modified model to autonomously drive the vehicle (Col. 16 lines 9-13)
The executive process uses the updated graph costs and selects the minimum-cost path for driving

Regarding claim 2:
	Frazzoli, as shown above, discloses all of the limitations of claim 1. Frazzoli further discloses the following:
Encode a first input using a first current state and a first historical state, the first current state being received from a sensor system of the 
Data sources provide historical, real-time, or predictive data about the environment
Sensors are able to measure properties of the ego vehicle’s state such as position, velocity, etc.
Trajectories are a sequence of world states at successive times
‘Encode’ in claim 2 is being interpreted as formatting data to be used by the system; this encoding is implicit in Frazzoli as the system is able to use data in the world model process (Fig. 4) to determine the ego vehicles position, velocity, etc. (see state interpretation below), amongst other processes as well.
The ‘states’ in claim 2 are being interpreted as position, velocity, etc. of a vehicle as well as the environment around the vehicle at any given point in time. This is interpreted using the broadest reasonable interpretation.
In claim 2, the first historical state is being interpreted as being collected before the current time.
Generate the predicted path using the first input (Col. 7, lines 31-36)
Algorithms process data provided by sensors to compute a predicted optimal trajectory

Regarding claim 3:
	Frazzoli, as shown above, discloses all of the limitations of claim 2. Frazzoli further discloses the following:
the first current state is collected over a period time before the predicted path is generated (Col. 7, lines 3-5, Col. 6, lines 32-33, and Col. 4, lines 10-11)
data sources provide historical, real-time, or predictive data about the environment
sensors are able to measure or infer or both properties of the ego vehicle’s state such as position, velocity, etc. 
data sources provide information about world states at successive times

Regarding claim 4:
	Frazzoli, as shown above, discloses all of the limitations of claim 2. Frazzoli further discloses the following:
encode a second input using the first state, a second current state, a second historical state, and the actual path, the second state being received from a sensor system of the vehicle at the destination (Col. 7 lines 3-5, Col. 6 lines 32-33, and Col. 13 lines 1-4)
data sources provide historical, real-time, or predictive data about the environment
sensors are able to measure or infer or both properties of the ego vehicle’s state such as position, velocity, etc.
trajectories are a sequence of world states at successive times
‘Encode’ in claim 4 is being interpreted as formatting data to be used by the system; this encoding is implicit in Frazzoli as the system is able to use data in the world model process (Fig. 4) to determine the ego vehicles position, velocity, etc. (see state interpretation below), amongst other processes as well.
The ‘states’ in claim 4 are being interpreted as position, velocity, etc. of a vehicle as well as the environment around the vehicle at any given point in time. This is interpreted using the broadest reasonable interpretation.
In claim 4, the ‘first’ states are interpreted as those that occurred during the actual driven path and the ‘second’ states are interpreted as those that occurred after the actual driven path.
calculate the variance factor using the first input and second input (Col. 17 lines 27-33, Col. 15 lines 8-10, Col. 11 lines 41-43, Col.15 lines 24-33)
If actual trajectory deviates from predicted trajectory, emergency procedure is triggered
Once triggered, the graph is reinitialized, with the root of the graph being the latest world model
During the initialization process, the edges of the graph have a cost associated with them that is proportional to the extent of the rule violation which triggered the emergency procedure

Regarding claim 5:
	Frazzoli, as shown above, discloses all of the limitations of claim 4. Frazzoli further discloses the following:
The second current state is collected at the destination or at a destination point (Col. 7 lines 3-5, Col. 6 lines 32-33, Col. 13 lines 1-4, and Col. 5 lines 43-45)
data sources provide historical, real-time, or predictive data about the environment
sensors are able to measure or infer or both properties of the ego vehicle’s state such as position, velocity, etc.
trajectories are a sequence of world states at successive times
trajectories are defined as a path or route from one place to another



claim 6:
	Frazzoli, as shown above, discloses all of the limitations of claim 4. Frazzoli further discloses the following:
the second historical state comprises the first historical state and the first current state (Col. 7 lines 3-5, Col. 7 lines 24-25, Col. 8 lines 43-44)
data sources can provide historical, real-time, or predictive data, or two or more in combination
data sources provide historical information about driving properties
state of the vehicle and environment can be estimated based on incoming data
a state in the past uses historical data
examiner notes that first historical state and first current state are both states that occurred in the past (historical data)
The first historical state is being interpreted as being collected before the current time

Regarding claim 8:
	Frazzoli, as shown above, discloses all of the limitations of claim 1. Frazzoli further discloses the following:
The variance factor is a numerical indicator of convergence or divergence between the actual path and the predicted path (Col. 17 lines 27-33, Col. 15 lines 8-10, Col. 11 lines 41-43, Col.15 lines 24-33)
If actual trajectory deviates from predicted trajectory by a threshold amount, emergency procedure is triggered
Deviation amount is noted as a rule violation amount when threshold is passed

Regarding claims 9-15:
	The limitations within these claims are identical to those in claims 1-8 and are rejected using the same rationale as seen above in claims 1-8.

Regarding claims 16-20:
	The limitations within these claims are identical to those in claims 1-8 and are rejected using the same rationale as seen above in claims 1-8.


Response to Arguments
14.	Applicant's arguments filed 01/24/2022 have been fully considered but they are not persuasive.

15.	Regarding the Claim Rejections-35 U.S.C. 102, the rejections are not overcome. Applicant is arguing that the deviation of the actual trajectory from the optimal trajectory is not used to modify the autonomous model. However, in Col.15 lines 24-33, Frazzoli discloses that the edges in the graph have a cost associated with them that corresponds to a rule priority and is proportional to the extent that the rule is violated. If the vehicle violates a rule and triggers an emergency function, as seen in Col. 17 lines 27-33, the extent of the rule violation is known. Looking further into Col.15 lines 24-33, the assessment process, which is part of the graph initialization, updates the cost values of the edges of the graph based 
	Since the independent claims of 1, 9, and 16 are anticipated by Frazzoli, the rejections of the dependent claims of 2-6, 8, 10-15, and 17-20 are maintained due to dependency on claims 1, 9, and 16, and anticipation by Frazzoli.
	As such, the applicant’s arguments pertaining to Frazzoli not anticipating the claims in question are not persuasive.


Conclusion
16.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US published application US20170229029 by Klinger et al. is relevant to the current application because it discloses obtaining a path of an autonomous vehicle (disclosure states that it could be manned), predicting a path, comparing the predicted path to the obtained path and modifying the predicted path. The embodiments in this reference call to an aerial vehicle, however, the disclosure states that in some embodiments, the vehicle can be a manned or unmanned car.
US published application US20180024553 by Kong et al. is relevant to the current application because it discloses obtaining a set of routes, generating a set of routes based on a simulation of the vehicle, and comparing those routes by calculating a controller error. The simulated route with the least controlling error is selected.	

17.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER ALLEN BUKSA whose telephone number is (571)272-5346. The examiner can normally be reached M-F 7:30 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on (571) 270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 
/C.A.B./Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664